oOo Se YN DA UH SP WY WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 20-10752-abl Doc 34 Entered 06/11/20 10:20:27 Page 1 of 2

LENARD E. SCHWARTZER

2850 S. Jones Blvd., Ste 1
Las Vegas, NV 89146
(702) 307-2022
TRUSTEE
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re ) Case No. BK-S 20-10752-ABL
)
)
JIMENEZ ARMS, INC., ) NOTICE OF HEARING TRUSTEE'S MOTION
) FOR TURNOVER OF ACCOUNTING
) RECORDS
)
)
) Date: July 23, 2020
Debtor ) Time: 11:00 a.m.

 

 

 

TO: GARY B. GENSKE; GENSKE MULDER & COMPANY; DEBTOR, JIMENEZ ARMS,
INC.; THOMAS E. CROWE. ESQ. ATTORNEY FOR DEBTOR; CREDITOR AND OTHER
INTERESTED PARTIES:

NOTICE IS HEREBY GIVEN that a TRUSTEE'S MOTION FOR TURNOVER OF

ACCOUNTING RECORDS was filed with the above-entitled Court by LENARD E.

SCHWARTZER, Chapter7 Trustee. The Motion seeks an order compelling Gary B. Genske and

Genske Mulder & Company to turn over all the books, records or other data of Jimenez Arms, Inc.,

within ten days from the date of service of the notice of entry of this order.

iff

wal

 
 

 

Case 20-10752-abl Doc 34 Entered 06/11/20 10:20:27 Page 2 of 2

Any Opposition must be filed pursuant to Local Rule 9014(d)(1).

Local Rule 9014(d)(1): “Except as set out in subsection (3) below, any opposition to a motion
must be filed, and service of the opposition must be completed on the movant, no later than
fourteen (14) days preceding the hearing date for the motion. The opposition must set forth all
relevant facts and any relevant legal authority. An opposition must be supported by affidavits or
declarations that conform to the provisions of subsection (c) of this rule."

 

If you object to the relief requested, you must file a WRITTEN response to this
pleading with the Court. You must also serve your written response on the
person who sent you this notice.

If you do not file a written response with the court, or if you do not serve your
written response on the person who sent you this notice, then:

* The court may refuse to allow you to speak at the scheduled hearing; and
* The court may rule against you without formally calling the matter at the
hearing.

 

 

 

NOTICE IS FURTHER GIVEN that the hearing on the said Motion will be held before a United
States Bankruptcy Judge, in the Foley Federal Building, 300 Las Vegas Boulevard South, Third

Floor, Las Vegas, Nevada on July 23, 2020, at the hour of 11:00 a.m.

Dated: June 9, 2020 Ji fe if

LENARD E. SCHWARTZERY
Trustee

 
